10-2375-ag
    Huang v. Holder
                                                                                  BIA
                                                                          A099 927 414
                                                                          A099 927 415
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21st day of April, two thousand eleven.

    PRESENT:
             JOSÉ A. CABRANES,
             REENA RAGGI,
             GERARD E. LYNCH,
              Circuit Judges.
    ______________________________________

    HAI YING HUANG, QI XIANG CHEN,
             Petitioners,
                                                           10-2375-ag
                      v.                                   NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONERS:              Gary J. Yerman, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Terri J. Scadron, Assistant
                                  Director; Shahrzad Baghai, Attorney,
                                  Office of Immigration Litigation,
                                  United States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    The Petitioners, Hai Ying Huang and Qi Xiang Chen,

natives and citizens of the People’s Republic of China, seek

review of a May 26, 2010, decision of the BIA denying their

motion to reopen their removal proceedings.1    In re Hai Ying

Huang, No. A099 927 414/415 (B.I.A. May 26, 2010).    We

assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).   When the BIA considers relevant evidence of

country conditions in evaluating a motion to reopen, we

review the BIA’s factual findings under the substantial

evidence standard.     See Jian Hui Shao v. Mukasey, 546 F.3d

138, 169 (2d Cir. 2008).

    We have articulated at least three permissible bases

upon which the BIA may deny a timely motion to reopen,

including: “(1) the movant’s failure to make a prima facie

    1
      For ease of reference, this order refers solely to
the lead petitioner, Hai Ying Huang.
                                2
case of eligibility for asylum; (2) the movant’s failure to

. . . articulate material, previously unavailable evidence

that would be introduced at a new hearing; or (3) a

determination that even if the applicant were eligible,

asylum would be denied in the exercise of discretion.”     Li

Yong Cao v. U.S. Dep’t of Justice, 421 F.3d 149, 156 (2d

Cir. 2005).

    The BIA reasonably determined that Huang failed to

establish her prima facie eligibility for relief because the

evidence she submitted did not demonstrate a sufficient

likelihood that she would face persecution on account of her

religious beliefs upon returning to China.   Although Huang

argues that the BIA afforded insufficient weight to a letter

from her friend in China, in which the friend asserted that

she was beaten and detained for proselytizing and

distributing religious materials, the BIA reasonably

concluded that the letter was of “limited probative value”

because the author was engaged in activities that Huang did

not claim she intended to engage in and because the letter

did not contain any details of Huang’s friend’s detention or

beating.

    Moreover, despite Huang’s claim that the BIA ignored

evidence in the state department reports that church members

                             3
are abused and harassed, the BIA explicitly considered that

evidence, but noted that the same reports indicated that

treatment of church members varied widely by region.

Indeed, the 2008 U.S. State Department report on human

rights practices for China indicates that “[i]n some regions

unregistered groups or house churches with hundreds of

members met openly, with the full knowledge of local

authorities, who characterized the meetings as informal

gatherings.”   Bureau of Democracy, Human Rights, and Labor,

U.S. Dep’t of State, 2008 Human Rights Report: China

(includes Tibet, Hong Kong, and Macau), § 2.c (Feb. 25,

2009).   Given that Huang provided no evidence of persecution

or harassment of Christians in her local province, the BIA’s

determination that Huang presented insufficient evidence

that she would be persecuted for her religious beliefs was

not an abuse of discretion.   See Siewe v. Gonzales, 480 F.3d

160, 168 (2d Cir. 2007) (citing Healey v. Chelsea Res.,

Ltd., 947 F.2d 611, 618 (2d Cir. 1991), for proposition that

“[w]here the evidence would support either of competing

inferences, the fact that this Court might have drawn one

inference does not entitle it to overturn the trial court's

choice of the other.” (internal quotation marks omitted)).



                              4
    To the extent Huang argues that the BIA erred by

failing to take administrative notice of evidence not in the

record, it was under no obligation to do so.    Cf. Hoxhallari

v. Gonzales, 468 F.3d 179, 186 n.5 (2d Cir. 2006) (noting

that the BIA may, as a matter of discretion, take notice of

changes in country conditions).    Because substantial

evidence supports the BIA’s conclusion that Huang failed to

establish that Chinese officials persecute church members

from her locality on account of their religious beliefs, we

need not reach Huang’s remaining argument that the BIA erred

by failing to analyze whether Chinese officials were likely

to become aware of her religious conversion.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5